FILED
                           NOT FOR PUBLICATION                             DEC 12 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: WILLIAMS, LOVE, O’LEARY, &                No. 12-36064
POWERS, PC,
                                                 D.C. No. 3:12-cv-00563-AA
              Debtor,

                                                 MEMORANDUM*
WILLIAMS, LOVE, O’LEARY, &
POWERS, PC,

              Plaintiff - Appellee,

STERLING BANK,

              Intervenor-Plaintiff -
Appellee,

  v.

HEATHER A. BRANN,

              Defendant - Appellant.



In re: WILLIAMS, LOVE, O’LEARY, &                No. 13-35914
POWERS, PC,
                                                 D.C. No. 3:12-cv-02049-AA
              Debtor,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
HEATHER ANN BRANN,

              Plaintiff - Appellant,

  v.

WILLIAMS, LOVE, O’LEARY, &
POWERS, PC,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Ann L. Aiken, Chief District Judge, Presiding

                     Argued and Submitted November 21, 2014
                                Portland, Oregon

Before: CLIFTON, M. SMITH, and HURWITZ, Circuit Judges.

       Heather Brann appeals from the district court’s holding that her claim

against Williams, Love, O’Leary, & Powers, P.C. (WLOP) is not secured by an

attorney’s lien, making her an unsecured creditor. Brann also appeals from the

district court’s holding that the federal judgment rate is appropriate for the post-

petition interest owed to her. Because the parties are familiar with the facts and

procedural history of this case, we repeat only those facts necessary to resolve the

issues raised on appeal. We affirm.

       The Oregon attorney’s lien statute, Or. Rev. Stat. § 87.445, grants an

attorney a lien “upon actions, suits and proceedings” and “judgments, orders and
awards entered therein in the client’s favor and the proceeds thereof to the extent of

fees and compensation specially agreed upon with the client, or if there is no

agreement, for the reasonable value of the services of the attorney.” This statute

creates an attorney’s lien upon the action that was pursued by the attorney for the

client. Potter v. Schlesser Co., Inc., 335 Or. 209, 213, 215 (2003). However, the

attorney’s lien only grants attorneys the same right “to enforce their liens as their

clients have for the amount due thereon to them.” Or. Rev. Stat. § 87.480.

Because the clients represented by WLOP and Brann could not take action against

WLOP for payment due on the action, Brann’s action against WLOP is not secured

by an attorney’s lien, and she is an unsecured creditor.

      As an unsecured creditor, Brann is entitled to post-petition interest “at the

legal rate.” 11 U.S.C. § 726(a)(5); see In re Cardelucci, 285 F.3d 1231, 1234 (9th

Cir. 2002). We have already held that “the legal rate” means the federal judgment

rate. In re Cardelucci, 285 F.3d at 1233. Thus, Brann’s post-petition interest

should be calculated using the federal judgment interest rate.

      Appellant to pay costs.

      AFFIRMED




                                           2